DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 21 December 2020 has been entered; claims 21-40 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 21, “the second mixture” (line 9) lacks antecedent basis in the claim language.
Regarding claims 22-28, they are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-31, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ozum et al. (CA Patent # 2522031), hereinafter, “Ozum”.
With respect to claim 29, Ozum teaches a system for treating tailings, comprising an (in-line, first) mixing area configured to receive and mix oil sands (i.e., mineral) tailings comprising clay fines and bicarbonates and a coagulant comprising calcium hydroxide to form a first mixture (wherein the lime addition is the optional addition of lime to tailings from extraction process prior to cyclone treatment as shown in Fig. 1), a thickener vessel downstream of the mixing area and configured to receive the first mixture and a flocculant, and to produce thickener overflow (product) (Fig. 1; second half of Page 9).
With respect to the recited pH of the provided tailings, Ozum discloses that the pH is kept above 7 after addition of Ca(OH)2 (Page 3, lines 21-24); in view of this, it is submitted that it would have been obvious to one of ordinary skill in the art that the pH of the tailings stream prior to Ca(OH)2 addition was below a pH of 9.0. 
Regarding the recited soluble calcium level of the mixture, it is submitted that the mixture will inherently have a soluble calcium level due to the addition of lime. Ozum teaches that the soluble calcium level at the end of the process is around 30 mg/L (Page 5, lines 15-20); however, Ozum does not specifically teach the soluble calcium level being less than 800 mg/L in the first mixture. The soluble calcium level would be dependent on the amount of lime added and pH, wherein the pH range of Ozum overlaps the recited pH for the first mixture. It has been held that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In this case, modifying the concentration of the lime in the tailings stream is merely optimizing the concentration of calcium and the pH according to desired results; since Ozum teaches a pH of 11-11.6 or even slightly higher (Page 6, lines 14-20), which overlaps and renders obvious the recited pH of “at least 11.5”, and since Ozum discloses a soluble calcium level is around 30mg/L in the aqueous portion, it is submitted that the soluble calcium level would be consistent with that which is claimed even if not explicitly taught, as the soluble calcium level is an inherent result of raising the pH of the same tailings stream with the same calcium hydroxide coagulant to similar pH levels (see [0044] of Applicant specification, which teaches that as the pH increases above 11.5, the calcium cations from lime are more soluble due to the depletion of bicarbonates in process water and can replace cations such as sodium and potassium on the surface of clay soils”). 
Regarding the recitation of the pozzolanic reactions, Ozum teaches that the calcium ions of the added lime participate in an ion exchange reacts with the clay fines in the tailings (Page 3, lines 11-24), which appears to be analogous to the what is described in Paragraph [0022] of the Specification; furthermore, the recited pH range and soluble calcium content is rendered obvious by Ozum, conditions of which enable the pozzolanic reactions according to Paragraph [0022] of the Specification.
With respect to the limitations pertaining to shear strength in claim 29 and regarding claims 30 and 31, it is submitted that the intended result of an increased shear strength, and to at least 5.0kPa or at least 1.5 kPa for the residual or remolded shear strength, is rendered obvious as the system of claim 29 is rendered obvious. 
With respect to the limitations pertaining to the plastic limit and plasticity index in claims 35 and 36, it is submitted that these “intended results” of using the system of claim 29 is rendered obvious as the components of claim 29 are rendered obvious. The system of Ozum/Lorentz is capable of providing for the recited effects.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ozum et al. (CA Patent # 2522031) in view of Lorentz et al. (U.S. Patent Publication # 2014/0101967), hereinafter “Ozum” and “Lorentz”.
Ozum discloses a polymeric flocculant, but does not disclose polyacrylamide or polysaccharide as claimed. 
Lorentz teaches anionic polyacrylamide (Paragraphs [0042, 0044]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the general disclosure of a polymeric flocculant of Ozum with the polyacrylamide of Lorentz because Lorentz discloses that polyacrylamides are useful in bridging coagulated particles into larger agglomerates in the dewatering of oil sands tailings (Abstract; Paragraph [0042]). It is submitted that the recited second mixture of claim 39 would be formed as a result of this modification. 
With respect to the limitations pertaining to the plastic limit and plasticity index in claims 35 and 36 it is submitted that these “intended results” of using the system of claim 29 is rendered obvious as the components of claim 29 are rendered obvious. The system of Ozum/Lorentz is capable of providing for the recited effects. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ozum et al. (CA Patent # 2522031) as applied to claim 29 above, and further in view of Geramian et al. (Energy & Fuels, 2016, 30, 8083-8090), hereinafter referred to as “Ozum” and “Germain” in the rejection below.
With respect to claim 34, Ozum does not specifically disclose that the clay is converted to calcium silicate hydrate or aluminum hydrate in the pozzolanic reaction disclosed in Formula 1, Page 3, mid-page). 
Geramian teaches that oil sands tailings comprise clay minerals which include smectite (montmorillonite), swelling clay, silicate-hydrate mineral (see Page 8083: first paragraph of Introduction; Page 8084: Table 1, entry “SWy-2”) which, upon undergoing the reaction (1) on Page 3 of Ozum, would result in the formation of calcium silicate hydrate. 
Ozum teaches that the second mixture comprises clay fines from the tailings stream, and also renders obvious the recited general pozzolanic reaction formula (Page 3, Formula 1); it would have also been obvious to one of ordinary skill in the art that the pozzolanic reaction would include formation of a calcium silicate hydrate, as Geramian discloses that smectite clay is commonly found within the Alberta oil sands tailings (paragraph 1 of Introduction), also discussed by Ozum (Page 1). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,894,730. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 29 and claim 18 of Patent (‘730) are similar in scope.
Regarding instant claim 21, claim 1 of Patent (‘730) teaches a method for treating tailings, comprising providing tailings having a pH less than 9.0; combining a coagulant comprising calcium hydroxide with the tailings to form a first mixture with a pH of at least 12.0 (consistent with “at least 11.5”) and a soluble calcium level of no more than 800 mg/L, encouraging pozzolanic reactions as recited; and dewatering to obtain a product with the recited shear strength.  Although claim 1 of Patent (‘730) does not disclose that the tailings comprise clay, claims 12 and 18 both recite tailings comprising clay. It would have been obvious to consult the additional embodiments of Patent (‘730) in determining the scope of that invention. In a similar fashion, claims 4 and 17 involve addition of a flocculant. 
Regarding instant claim 29, claim 18 of Patent (‘730) discloses a system for treating tailings, comprising the mixer and dewatering area/device. Although claim 18 of Patent (‘730) does not disclose the flocculant, claims 4 and 17 both recite addition of a flocculant. It would have been obvious to consult the additional embodiments of Patent (‘730) in determining the scope of that invention. 

Claims 29-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/123,875 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 29 and claim 30 of Application (‘089) are similar in scope.
Regarding instant claim 29, claim 30 of Application (‘089) discloses a system for treating tailings, comprising the mixer and dewatering area/device. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 21-28 and 37-40 are allowed pending resolution of the Double Patenting and 112(b) rejections raised above, as Ozum teaches a preferred pH range up to 11.6, and does not disclose tailings of the recited mineral types. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        21 October 2022